Name: 91/691/EEC: Council Decision of 12 December 1991 adopting a programme for the establishment of an internal information services market
 Type: Decision
 Subject Matter: information and information processing;  documentation;  European construction;  management
 Date Published: 1991-12-31

 Avis juridique important|31991D069191/691/EEC: Council Decision of 12 December 1991 adopting a programme for the establishment of an internal information services market Official Journal L 377 , 31/12/1991 P. 0041 - 0047 Finnish special edition: Chapter 13 Volume 21 P. 0253 Swedish special edition: Chapter 13 Volume 21 P. 0253 COUNCIL DECISION of 12 December 1991 adopting a programme for the establishment of an internal information services market (91/691/EEC)THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 235 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas, by virtue of the economic importance of information, the creation of an internal information services market occupies an essential place in the strengthening of the internal market between now and the end of 1992; Whereas the initial results of the implementation of the plan of action for setting up an information service market adopted by Council Decision 88/524/EEC (4) indicate that a further programme is necessary; Whereas there are numerous legal, administrative, fiscal and technical barriers to the development of an internal information market which are hindering the setting up of new services and in some cases causing distortions of competition; Whereas the development of information resources and information-based services requires the application of new technologies in European cooperation; Whereas the Community has a competitive position which is strong in some sectors of the information market but needs to be strengthened in others, without creating distortions of competition; Whereas the need for simplification of procedures as well as harmonization in the field of database access should undergo priority scrutiny; Whereas the needs and legitimate demands of users of information services, particularly in small and medium-sized enterprises (SMEs) and in the less favoured regions of the Community, merit special attention; Whereas there should be adequate means of informing SMEs of the programme and encouraging them to take part in it; Whereas the different rates of development in the provision and use of information services in the Member States deserve special attention, having regard to the internal cohesion of the Community and the working of the internal market; Whereas that part of the amount estimated as necessary which is intended to finance pilot and demonstration projects may be used, in particular, to attract possible additional sources of funding from the partners concerned, thereby having a multiplier effect on the development of the European information services market; Whereas any information market policy must be complementary to other ongoing Community initiatives, notably in the field for telecommunications; Whereas provision should be made for a four-year programme; Whereas the funds estimated as necessary for the implementation of the programme amount to ECU 64 million; whereas the funds estimated as necessary for the period 1991/92, within the current financial perspective, amount to ECU 21,6 million; Whereas the amounts to be committed for financing the programme after financial year 1992 should be included in the Community financial framework in force; Whereas the Treaty does not provide, for the adoption of this Decision, powers other than those laid down in Article 235 thereof, HAS DECIDED AS FOLLOWS: Article 1 A programme is hereby set up with the following objectives: - to establish an internal information service market, - to identify the strength and weaknesses of existing information services in the Community and to stimulate and reinforce the competitive capability of European suppliers of information services, - to promote the use of advanced information services, - to reinforce European cooperation in order to achieve a Community information services policy, paying particular attention to SMEs, the differences between the various regions and the development lag of the favoured regions in the Community, - to make use of the results supplied by other Community or national programmes with a view to strengthening the information services market. Article 2 In order to attain the objectives referred to in Article 1, the following measures shall be undertaken under the responsibility of the Commission, in accordance with the action lines in Annex I and the detailed implementing arrangements set out in Annex II: - improving the understanding of the internal information market, - overcoming legal, administrative and technical barriers, - increasing user-friendliness and improving information literacy, - supporting strategic information initiatives. None of these measures shall duplicate the work carried out in these areas under Community or national programmes. Article 3 1. The programme shall cover a period of four years. 2. The amount estimated as necessary for the execution of the programme amounts to ECU 64 million, of which ECU 21,6 million are for the period 1991/92 under the 1988 to 1992 financial perspective. The amount required for the subsequent period of application of the programme shall be included in the Community financial framework in force. 3. The budgetary authority shall determine the appropriations available for each financial year with reference to the principles of sound management referred to in Article 2 of the Financial Regulation applicable to the general budget of the European Communities. 4. The Community's financial contribution to each line of action shall a shared-cost basis normally be 50 %. Article 4 1. The Commission shall be responsible for implementing the programme. It shall be assisted by a committee of an advisory nature composed of the representative of the Member States and chaired by the representative of the Commission. 2. The Commission representative shall submit to the committee a draft of the measures to be taken. The committee shall deliver its opinion on the draft, within a time limit which the chairman may lay down according to the urgency of the matter, if necessary by taking a vote. 3. The opinion shall be recorded in the minutes; in addition, each Member State shall have the right to ask to have its position recorded in the minutes. 4. The Commission shall take the utmost account of the opinion delivered by the committee. It shall inform the committee of the manner in which its opinion has been taken into account. Article 5 1. Notwithstanding Article 4, the procedure described in paragraphs 2 and 3 below shall apply to preparation of the annual work programmes for carrying out the action lines referred to in Annex I, to the breakdown of budgetary expenditure, to the implementation of a more flexible funding scheme than calls for proposals, to the consideration, in exceptional cases, of unsolicited proposals for projects, to support for prejects under action line 3 in Annex I and to strategic information initiatives involving a Community financial contribution in excess of ECU 500 000. 2. The representative of the Commission shall submit to the committee a draft of the measures to be taken. The committee shall deliver its opinion on the draft within a time limit which the chairman may lay down according to the urgency of the matter. The opinion shall be delivered by the majority laid down in Articles 148 (2) of the Treaty in the case of decisions which the Council is required to adopt on a proposal from the Commission. The votes of the representatives of the Member States within the committee shall be weighted in the manner set out in that Article. The chairman shall not vote. 3. The Commission shall adopt measures which shall apply immediately. However, if these measures are not in accordance with the opinion of the committee, they shall be communicated by the Commission to the Council forthwith. In that event, the Commission shall defer application of the measures which it has decided for a period of three months from the date of such communication. The Council, acting by a qualified majority, may take a different decision within the time limit referred to in the foregoing subparagraph. Article 6 At mid-term and at the end of the programme, the Commission shall submit to the European Parliament and to the Council, once the committee referred to in Article 4 has examined it, an evaluation report drawn up by independent experts on the results obtained in implementing the action lines referred to in Article 2 and may present, on the basis of these results, proposals for adjusting the orientation of the programme. The annual report of the European Information Market Observatory (IMO) and the regular reports by the Legal Advisory Board shall also be submitted to the European Parliament, the Council and the Economic and Social Committee. Article 7 1. The Commission is hereby authorized to negotiate agreements with third countries taking part in the development of the information services market with a view to associating them wholly or partially with the programme. The negotiation of these agreements shall be based on the criterion of mutual advantage. 2. Before entering into the negotiations referred to in paragraph 1, the Commission shall inform the Council of its intention to negotiate and of the terms of reference of the negotiations. The Commission shall take account of the Council's opinion. Article 8 This Decision shall take effect on the day of its adoption. Done at Brussels, 12 December 1991. For the CouncilThe PresidentJ.G.M. ALDERS (1)OJ Nr. C 53, 28. 2. 1991, p. 65. (2)OJ Nr. C 240, 16. 9. 1991, p. 220. (3)OJ Nr. C 159, 17. 6. 1991, p. 16. (4)OJ Nr. L 288, 21. 10. 1988, p. 39. ANNEX I ACTION LINES UNDER IMPACT 2 Action Line 1: Improving the understanding of the information market 1.1. The European Information Market Observatory (IMO) will continue and extend the scope of its activities for the identification of the Community's competitive strengths and weaknesses in the sector in order to keep Community institutions and Member States informed in drawing up their policy. During the initial phase of Impact, the IMO focused its investigations on the supply of database services. It will enlarge the scope of its investigations to neighbouring publishing markets with particular attention to the market for business and trade press and scientific, technical and medical publishing. The IMO will give greater focus to user surveys in order to gain better knowledge of the means by which users obtain access to the professional information they need, and identify gaps which requires Community initiatives. 1.2. The IMO will keep a permanent inventory of existing market data sources. It will primarily rely on these sources to purchase the data it needs for its investigations. It will launch or stimulate additional surveys when the data required are not available, incomplete or unreliable. It will also carry out sectoral investigations in order to identify those sectors of the information market which are inadequately served or progressing slowly, although they are of strategic importance for the Community. Following the initial methodological workshop organized in 1989 in cooperation with Eurostat, the IMO will support the long-term methodological efforts required for the creation of a conceptual framework that will allow the inclusion of the information services sector in official statistics. In addition, the IMO will encourage further work in information sciences and the economics of information to stimulate the development of the models and forecasting to stimulate the development of the models and forecasting tools which are required for the prognosis of information market trends and the assessment of their impact on the rest of the economy. 1.3. The intention of the IMO is to supplement the efforts of Member States, companies and other organizations interested in the development of the information market. The activities of the IMO will therefore be undertaken in conjunction with, and not supplant, the efforts of Member States, private sector companies and other organizations. The IMO will strengthen its network of national correspondents and improve links with existing European and national associations in the information market. It will cooperate with these associations and relevant research organizations on shared-cost projects. In order to improve its documentation on the world market for information services, the IMO will seek to exchange information with appropriate non-Community organizations such as the Japan Database Promotion Center and the American Information Industry Association. 1.4. The results of the IMO analysis will be widely disseminated to users and industry through dissemination agreements with representative associations and specialized publisher. Each year, the IMO will prepare a report to the European Parliament and the Council on the main changes which have occured on the information market. Action Line 2: Overcoming legal and administrative barriers 2.1. The actions which will be undertaken within the framework of Impact 2 will contribute to strengthening the synergy of work being carried out on legal problems of a horizontal nature (e.g. protection of privacy, responsibility, intellectual property, proof and authentication of electronic signatures) and to proposing Community initiatives specific to certain segments of the information services market. 2.2. The first category of work will contribute to the improvement of the coordination of sectoral initiatives on legal problems of a horizontal nature being undertaken within the framework of different programmes. With this in view, the Commission will reinforce the expertise and documentary resources it has acquired with the help of the Legal Advisory Board (LAB) in order to provide Member States and Community institutions with easier access to reference documents and to information on current work in the area. To this effect, the Commission will examine the possibility of encouraging the development of a specialized database. It will seek the expertise of LAB in preparing legal initiatives linked to new technologies. In parallel, it will continue and strengthen its cooperation with the Council of Europe and OECD in areas of common interest. 2.3. The second category of work will concentrate on the contribution to the preparation of initiatives specific to certain segments of the information market. The Commission will examine the legal problems raised by the implementation of the guidelines designed to strengthen the synergy between the public sector and the private sector in the information market; it will draw up proposals for harmonizing the rules on the marketing of data files held by public and quasi-public bodies. It will encourage the drawing up of European codes of conduct and monitor the application of data privacy, protection in relation to the marketing of certain database services, such as mailing lists and databanks on credit and solvency. It will draw up Community guidelines to harmonize the conditions for opening up electric information services to the public and to provide the framework for contractual arrangements between the various market actors in areas such as editorial liability, service quality control, confidentiality, database usage and, in particular, publishers' rights. 2.4. The composition of LAB will be modified by the Commission so as to make better provision for the participation in its work of public authorities and of relevant market actors as a complement to the participation of independent legal experts specialized in the various topics for examination. 2.5. The Commission will implement an active policy of disseminating the results of LAB's work, in conjunction with specialized publishers, in order better to inform the actors of their rights and obligations Action Line 3: Increasing user-friendliness and improving information literacy 3.1. As a complement to current efforts for Open Systems Interconnection (OSI), the Commission will promote development of open information interchange standards in cooperation with existing standardization structures such as EWOS, ETSI and CEN/Cenelec. The demonstration and efficient application of information standards or industry norms for the encoding and structuring of information will be supported. Incentives will be provided to the acting parties to complete and extend existing information standards. The Commission will support demonstration projects to promote the application of information standards and to demonstrate their benefits. This will include in particular standards like the Standardized General Markup Language (SGML) and Office Document Architecture (ODA). The use of information standards in public sector information products will be promoted. 3.2. The development of generic interfaces providing flexible and economic solutions to access a large spectrum of information services will be encouraged. This will cover multimedia and European-wide access. The integration of multilingual facilities or icons and graphics in information services, the development of controlled vocabulary and natural language retrieval methods will be supported to facilitate access by untrained users. Incentives to extend existing natural language interfaces to other Community languages will be provided to support the Community's cohesion. Efforts will be undertaken to encourage the application in information services of research results in areas such as expert systems, human-computer interface and natural language processing. An umbrella project for testing the viability of European business Kiosk facilities that will provide SMEs with easy access to professional audiotex, videotex and Ascii information services will be developed. Integrated application of different types of information using sound, graphics, text and images will be stimulated. 3.3. To promote information literacy among professional people, the Commission will rely primarily on multipliers in the information service market and on certain groups of end-users. These multipliers include educational institutions, professional associations, national focal points, gateway operators and the specialized press. Actions aimed at supporting the multipliers, experts and end-users will comprise: development of appropriate tools, such as documentation, multi-media shows, viedos, in all Community languages; organization of conferences; seminars, workshops, information days, press conferences; participation in exhibitions, maintenance of existing directories and extension by new information products; publication of a regular newsletter giving information on Community initiatives; presence in information distribution networks of database inventories etc.; providing a central help desk for users of information services, including a free phone enquiry service; operation of the multilingual host service ECHO (European Commission Host Organization) which will continue to support more particularly new users of electronic information services and will act as an instrument for transferring know-how to the market place in accordance with the guidelines for the improvement of the synergy between the public and the private sectors in the information market. 3.4. Training actions will address all kinds of information handlers within the information chain covering: database production, host service operation, multimedia dissemination of information and use of information. Support will be given to training intermediaries and professionals in the use of electronic information both on-line, with special attention being given to less favoured regions. Actions will also include training of future trainers in different regions, economic sectors and companies. Close collaboration with national and local authorities and other programmes (e.g. STAR, Delta) will be sought. Action Line 4: Supporting strategic information initiatives 4.1. The provision of electronic scientific and technical information services (STI) - a basic resource for the European research community and for industrial progress - will be stimulated and strengthened. The Commission will build on recent initiatives in the area of biotechnology information and engineering materials data systems by creating a Eurepean cooperative network for biotechnology information and the further development of material data services. These initiatives will aim at improving the availability, quality and accessibility of European STI services through the creation of appropriate tools and structure which will foster the integration of existing systems and services and a more efficient sharing of resources. 4.2. Information services development in strategically important market sectors will be stimulated and facilities for cooperation made available. Where necessary, the creation of embryonic structures will be supported. In particular, information services which are relevant to Community policies on internal market operations will be stimulated. Harmonization efforts will be undertaken in new sectors in which spontaneous, but uncoordinated developments take place, in order to stimulate cooperation and networking. The areas of patent information, information on standards, tourism and transport information, cultural information, environment and health information, and the standardized production of digitized basic geographical maps have been identified as sectors or Community action. 4.3. The strategic information projects may be extended and/or reviewed in the course of programme implementation on the basis or requirements identified by the IMO, the results obtained at the mid-term review of this programme, and close consultation with the information industry and the programme's advisory body. The priority areas wich had been identified for pilot/demonstration projects under the previous Impact programme, but not yet developed, will be reviewed and action undertaken, if market needs are confirmed. 4.4. Commercial ventures for the development on information products and services on the basis of European partnership, e.g. European Economic Interest Grouping (EEIG), will be stimulated by reducing the financial burden involved in international cooperation. This will be applied in particular to small and medium-sized enterprises (SMEs). A support scheme will be provided for the preparation of international projects, for joint ventures agreed by partners from different Member States and for the transfer of know-how from advanced to less favoured regions of the Community. Closer cooperation between European and national trade or professional organizations will be supported, as well as the involvement of national focal points in order to promote strategic projects and the creation of an internal market for information. 4.5. The Commission will explore the possible linking of relevant organization in the Member States into a networked media laboratory to develop a European expertise in information product prototype development for multimedia information product prototype development for multimedia information services products, for promoting the exchange of experience and the transfer of know-how, and for achieving synergy between publishers and system suppliers. 4.6. The taking off the information market in less favoured regions depends on strategic information projects with catalytic effects. Adequate national/regional initiatives will be encouraged through Community support to projects with a multiplier effect and elements of reproducibility in other geographical areas. 4.7. Shared-cost projects will be one of the Commission's main instruments for boosting the strategic information initiatives. In some market sectors, pilot and demonstration projects will be required to demonstrate new developments on a sufficiently wide scale and to achieve a catalytic effect on the development of European information services which otherwise would remain inadequate in size, coverage and scope. These projects will be defined in collaboration with users and/or industry. ANNEX II THE ARRANGEMENTS FOR IMPLEMENTING THE PROGRAMME 1. The Commission will implement the programme in accordance with the technical content specified in Annex I. 2. The number of shared-cost projects for horizontal activities, in particular for work carried out by the IMO, will be increased. Procedures for the implementation of vertical measures will be simplified in order to accomodate the interests of all kinds of market operators and to increase and facilitate their participation in the programme. 3. With reference to Article 7 of the Decision, the Commission states that natural or legal persons from countries which have concluded agreements for cooperation under the programme may, on the basis of the criterion of mutual benefit, participate in projects in the framework of the programme. They shall not, however, benefit from the financial contribution of the Community and will contribute to general administrative costs. 4. The selection of pilot and demonstration projects will normally be based on the usual procedure of calls for proposals published in the Official Journal of the European Communites. The objectives will be defined by workplans developed in close consultation with the information services market operators and the committee referred to in Article 4 of the Decision. The main criterion for supporting projects through calls for proposals will be their potential for expanding the information market without distoring it. Special add-on incentives will be provided to encourage participation by SMEs and less favoured regions, as well as for the transfer of know-how. 5. The Commission may also implement a more flexible funding scheme than the call for proposals in order to provide incentives for the creation of partnership, in particular involving SMEs and organizations in less favoured regions, or for other exploratory activities in different segments of the information services market. This scheme might be operated on a permanent basis. 6. The Commission will make provision for considering in exceptional cases unsolicited project proposals which involve a particularly promising and significant information market development, a highly innovative approach or an exceptional technology or methodology, and which cannot be submitted within the normal call for proposals procedure. The objective of avoiding market distortion will be maintained. 7. The detailed arrangements for the latter two procedures will be implemented by the management committee procedure (type IIb) and in accordance with the Commission's financial regulations. They will be published each year in the Official Journal of the European Communities. 8. Projects fully financed by the Commission within the framework of study and services contracts will be implemented through calls for tenders in accordance with the Commission's Financial Regulations. Transparency will be achieved by publishing the work programme and circulation it regularly to trade associations and other bodies. 9. For the implementation of the programme the Commission will also undertake activities designed to achieve the general objectives of the programme and the specific aims of each action line. Such activities will include workshops, seminars, conferences, studies, awareness campaigns, training courses, support schemes for joint ventures, assistance to national focal points and specific support for development of the information market in the less favoured regions.